[J-73-2020]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT

     BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,                  :   No. 9 MAP 2020
                                                   :
                        Appellee                   :   Appeal from the Order of the
                                                   :   Superior Court dated August 9,
                                                   :   2019 at No. 472 MDA 2018
                 v.                                :   Affirming the Judgment of Sentence
                                                   :   of the Luzerne County Court of
                                                   :   Common Pleas, Criminal Division,
    ERIC YALE,                                     :   dated November 17, 2017 at No.
                                                   :   CP-40-CR-0001152-2017
                        Appellant                  :
                                                   :   ARGUED: September 16, 2020


                                          OPINION

JUSTICE DONOHUE                                                 DECIDED: April 29, 2021

        We granted discretionary review to clarify the appropriate standard for the

admission of evidence of a third person’s crimes, wrongs or other acts (“third person guilt”)

offered by a criminal defendant in an effort to raise a reasonable doubt that he was not

the perpetrator of the crime charged.        The Superior Court applied the standard of

admissibility typically associated with the Commonwealth’s introduction of crimes, wrongs

or other acts evidence against a criminal defendant pursuant to Pennsylvania Rule of

Evidence (“Pa.R.E.”) 404(b).1 We hold that evidence of a third person’s guilt offered by




1   Pa.R.E. 404(b) provides, in relevant part, as follows:
                 (b) Crimes, Wrongs or Other Acts.
a defendant is admissible if it is relevant pursuant to Pa.R.E. 4012 and not otherwise

excludable pursuant to Pa.R.E. 403.3 Thus, we vacate the Superior Court order and

remand for proceedings consistent with this opinion.




              (1) Prohibited Uses. Evidence of a crime, wrong, or other act
              is not admissible to prove a person’s character in order to
              show that on a particular occasion the person acted in
              accordance with the character.
              (2) Permitted Uses. This evidence may be admissible for
              another purpose, such as proving motive, opportunity, intent,
              preparation, plan, knowledge, identity, absence of mistake, or
              lack of accident. In a criminal case this evidence is admissible
              only if the probative value of the evidence outweighs its
              potential for unfair prejudice.
              (3) Notice in a Criminal Case. In a criminal case, the
              prosecutor must provide reasonable notice in advance of trial,
              or during trial if the court excuses pretrial notice on good
              cause shown, of the general nature of any such evidence the
              prosecutor intends to introduce at trial.
Pa.R.E. 404(b)(1–3).
2   Pa.R.E. 401 provides:
              Evidence is relevant if:
              (a) it has any tendency to make a fact more or less probable
              than it would be without the evidence; and
              (b) the fact is of consequence in determining the action.
Moreover, “[a]ll relevant evidence is admissible, except as otherwise provided by law.
Evidence that is not relevant is not admissible.” Pa.R.E. 402.
3  “The court may exclude relevant evidence if its probative value is outweighed by a
danger of one or more of the following: unfair prejudice, confusing the issues, misleading
the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”
Pa.R.E. 403.



                                         [J-73-2020] - 2
                                       Background

        On March 21, 2017, United States Marshalls went to the home of appellant Eric

Yale’s mother where Yale resided to serve an arrest warrant on Larry Thompson. Officer

Jeffrey Ference of the Wilkes-Barre Police Department assisted the Marshalls in serving

the warrant. While searching the residence for Thompson, Officer Ference entered Yale’s

bedroom, where he found Yale, soda bottles containing methamphetamine, and materials

commonly used to produce methamphetamine, including lighter fluid, Drano, lithium

batteries, and soda bottles with tubes coming out of them. The chemicals are “mixed

together in a plastic soda bottle” to produce the drug; this method of producing the drug

is commonly referred to as the “one-pot” method. N.T., 9/26/2017, at 45-46. Officer

Ference found Thompson hiding in the closet in Yale’s bedroom. He took both Thompson

and Yale into custody. After being read his Miranda rights, Yale admitted that the

materials found in his bedroom were for the manufacture of methamphetamine. Because

the chemicals present in the bedroom have a tendency to catch on fire or emit toxic

gasses, Officer Ference contacted a special unit of the Pennsylvania State Police to

dispose of the materials. The Commonwealth alleged that Yale and Thompson were

liable under both principal and accomplice theories of liability.

        Yale proceeded to a jury trial on September 26, 2017.4 He attempted to prove that

Thompson was solely responsible for the contraband found in Yale’s bedroom. In support

of this defense, Yale sought to introduce evidence of Thompson’s previous arrests for

methamphetamine-related offenses, including an October 12, 2016 arrest and a

November 3, 2015 guilty plea. Both incidents involved Thompson’s use of the “one-pot”


4   Yale and Thompson were not tried together.


                                      [J-73-2020] - 3
method to manufacture methamphetamine.             The trial court prohibited Yale from

introducing this third person guilt evidence, finding that it was irrelevant and would

confuse the jury. N.T., 9/26/17, at 81–82. Relying on Commonwealth v. Rini, 427 A.2d

1385 (Pa. Super. 1981),5 and later cases, including Commonwealth v. Nocero, 582 A.2d

376 (Pa. Super. 1990),6 appeal denied, 593 A.2d 416 (Pa. 1991), which announced a


5 Norman Rini was charged with indecent exposure based on identifications provided by
two high school girls who, while crossing a bridge on their way to school on September
20, 1977, were distracted by a remark by an individual on the railroad tracks below; when
they looked down, they saw the man expose his genitals. Rini, 427 A.2d at 1386. At trial,
Mr. Rini sought to introduce the testimony of another high school girl who saw a man —
not Mr. Rini — exposing himself in exactly the same spot six days before the incident
charged. The Superior Court opined:
              The testimony of the offered witness, by showing the other
              person committed the indecent exposure on September 20,
              would naturally tend to show that person committed the
              strikingly similar crime which appellant is accused of
              committing six days later.
Id. at 1388. Recognizing the relevance and probative value of third person guilt evidence,
the Superior Court held that a defendant “may introduce evidence that someone else
committed a crime which bears a highly detailed similarity to the crime with which the
defendant is charged.” Id. (emphasis supplied). Although the Superior Court
acknowledged that “a veritable multitude” of appellate decisions have enunciated the
principle of its holding in varying language, id., its use of the phrase “highly detailed
similarity” was a novel pronouncement.
6  The defendant in Nocero was convicted of vandalizing a water fountain in the student
lounge of a Clarion University campus dormitory on October 7, 1988. Nocero, 582 A.2d
at 377. He sought to introduce evidence of a similar act of vandalism that occurred in the
same dormitory two days after the October 7th incident, which evidence the trial court
rejected as irrelevant. On appeal, the Superior Court affirmed, observing that the
defendant was not trying to establish that someone else, who admittedly committed a
similar crime, also committed the crime for which the defendant was charged. Id. at 378.
Rather, the defendant was trying to establish that, given the similar nature of the incidents
and his non-participation in the subsequent incident, he could not have participated in the
earlier incident for which he was charged. Id.
After reviewing decisions from this Court regarding the use of similar crimes to determine
identity under Pa.R.E. 404(b)(2), the Superior Court found two factors “to be relevant in
determining whether evidence of the other uncharged offense or bad act is admissible:



                                      [J-73-2020] - 4
two-part admissibility test that includes a “signature crime” prong, and Commonwealth v.

Palagonia, 868 A.2d 1212 (Pa. Super. 2005),7 the trial court opined that Thompson’s prior

acts and the current case did not have “such detailed similarities or the same

methodology” so as to exonerate Yale. Trial Court Opinion, 10/26/2018, at 8–9. Thus, it

concluded, the evidence of third person guilt was not probative and would have confused

the jury “by permitting the inference that being charged with a crime was itself suggestive

of guilt” and by requiring “the holding of a trial within a trial.” Id. at 9.

       The jury found Yale guilty of possession with intent to manufacture or deliver,

possession of red phosphorus with intent to manufacture; possession of a controlled

substance; possession of drug paraphernalia; and risking catastrophe.8 On November




(1) the time lapse between the commission of the two crimes; and (2) the resemblance
between the methodologies of the two crimes.” Nocero, 582 A.2d at 379. The Nocero
court concluded that even if the evidence of the second water fountain incident satisfied
its two-part test, the evidence was not admissible because it was irrelevant, i.e., the
defendant’s lack of participation in the second incident did not render it “more probable
than not that the defendant was also absent when the first water fountain was
disconnected.” Id. at 380.
7 Palagonia involved a defendant convicted of criminal trespass after he was seen on the
balcony of an apartment in Whitehall Township. On appeal, the defendant challenged
the trial court’s exclusion of evidence about several burglaries that occurred in a
neighboring housing complex on the same night that the defendant allegedly engaged in
criminal trespass. Palagonia, 868 A.2d at 1215. The burglaries were similar to each
other in that “the perpetrators used pry tools to open garage doors and then remove items
from the garage.” Id. at 1216. The defendant argued evidence of the burglaries was
relevant to establish that someone else — not himself — was on the apartment balcony.
The Superior Court concluded that the burglaries in the neighboring housing complex and
the crime at issue “were not so distinctive or unusual as to constitute ‘signature crimes.’”
Id. Citing Nocero, the court explained that, even though the “time lapse between
commission of the crimes” was brief, unlike the burglaries, the crime charged did not
involve pry tools or forced entry. Id. at 1217.
8  35 P.S. §§ 780-113(a)(30), 780-113.1(a)(3), 780-113(a)(16), 780-113(a)(32), 18
Pa.C.S. § 3302(B).


                                         [J-73-2020] - 5
17, 2017, the trial court sentenced Yale to incarceration for an aggregate term of sixty to

one hundred and forty-four months. After the trial court denied Yale’s post-sentence

motions, he appealed to the Superior Court. In a non-precedential decision, the Superior

Court affirmed. Commonwealth v. Yale, 472 MDA 2018, 2019 WL 3763966 (Pa. Super.

Aug. 9, 2019).     Relevant to this appeal, Yale argued that the trial court improperly

precluded the evidence of Thompson’s previous methamphetamine-related offenses.

      In affirming the trial court’s evidentiary ruling, the Superior Court recognized that a

defendant has a fundamental constitutional right to present evidence in support of a full

defense and that evidence is admissible provided it is relevant and not subject to

exclusion by an evidentiary rule. Yale, 2019 WL 3763966, at *4. Initially citing Rini, 427

A.2d at 1388, the Superior Court opined that a defendant may introduce “evidence that

someone else committed a crime which bears a highly detailed similarity to the crime

with which the defendant is charged.” Yale, 2019 WL 3763966, at *4 (emphasis in

original). It also referred to Nocero and Palagonia, in which the Superior Court had

adopted the standard more stringent than Rini that is akin to that which is applied when

the Commonwealth offers Rule 404(b) evidence against a defendant.                 Id. (citing

Palagonia, 868 A.2d 1216 (“Even if the proffered third-person crime and the charged

crime occurred close in time to one another, the [proffered] evidence is not admissible

unless the nature of the crimes is so distinctive or unusual as to be like a signature or

the handiwork of the same individual.”)).

      Like the trial court, the Superior Court concluded that the evidence was

inadmissible:

                Beyond Thompson’s cases involving methamphetamine
                production, “[Yale] did not demonstrate how the present cases



                                       [J-73-2020] - 6
             against [Yale] and [Thompson] had such detailed similarities
             or the same methodology as the … cases against [Thompson]
             to show any common scheme, plan or design which would
             have exonerated [Yale.]”        Pa.R.A.P. 1925(a) Opinion,
             10/26/2018, at 9.[9] Consequently, [Yale] fails to demonstrate
             how Thompson’s prior bad acts are so “strikingly similar” to
             his own charged crimes as to establish Thompson as “the
             person charged with the commission of the crime on trial.”
             Rini, supra, at 1388; see N.T. Trial, 9/26/2017, at 45
             (describing one-pot method of methamphetamine production
             as “[t]he way people make methamphetamine right now[.]”).
             Our review of the record leads us to conclude that the trial
             court did not abuse its discretion in finding that evidence of
             Thompson’s prior methamphetamine-related activity was not
             so distinctive as to warrant admission. Palagonia, supra at
             1216-17.

Yale, 2019 WL 3763966, at *5. Consequently, the Superior Court affirmed the judgment

of sentence. Yale petitioned this Court for allowance of appeal, which we granted to

decide the following question:

             (1) Whether the Superior Court misapplied controlling case
             law and misapprehended controlling facts in concluding that
             the trial court did not err as a matter of law or abuse its
             discretion in precluding the defense from presenting evidence
             that Larry Thompson, an individual found at the scene, had
             been previously arrested for similar offenses and possessed
             knowledge of how to manufacture methamphetamine, to
             demonstrate that he was the perpetrator of the present
             charges?

Commonwealth v. Yale, 226 A.3d 93 (Pa. 2020).

      We review an evidentiary ruling for an abuse of discretion. Commonwealth v.

Travaglia, 28 A.3d 868, 873 (Pa. 2011).      This Court has explained that the “term

‘discretion’ imports the exercise of judgment, wisdom and skill so as to reach a



9  The trial court and the Superior Court co-mingled evidence purportedly adduced to
establish a common scheme, plan or design with evidence used to prove identity by virtue
of a “signature” crime.


                                    [J-73-2020] - 7
dispassionate conclusion, within the framework of the law, and is not exercised for the

purpose of giving effect to the will of the [trial] judge.” Commonwealth v. Widmer, 744

A.2d 745, 753 (Pa. 2000) (citation omitted). “An appellate court will not find an abuse of

discretion ‘based on a mere error of judgment, but rather ... where the [trial] court has

reached a conclusion which overrides or misapplies the law, or where the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will.’”

Id. (quoting Commonwealth v. Eichinger, 915 A.2d 1122, 1140 (Pa. 2007) (citation

omitted)).

                                 Arguments of the Parties

       Yale contends that several factors underpin his right to present “substantial and

highly reliable” evidence of Thompson’s prior involvement in the manufacture of

methamphetamine, including the lack of a search warrant for him, “no prior evidence

linking him to drug manufacture, and no fingerprint or other forensic evidence linking [him]

to the contraband.” Yale’s Brief at 17. According to Yale, the Superior Court’s application

of “the most stringent test possible for other acts evidence” — a “signature” threshold —

where the defendant offers such evidence to negate his guilt was in contravention of

Pennsylvania law, specifically, Pennsylvania Rules of Evidence 401 and 402, as well as

state and federal cases recognizing a defendant’s fundamental due process right to

present a fair and complete defense in the form of relevant evidence, not otherwise

excludable, that would tend to make the defense theory more probable than not. See

Yale’s Brief at 19–23 (citing cases). Yale suggests that the Superior Court erred because

it altered the ordinary rules of evidence, which require that crimes, wrongs or other acts

evidence be excluded only where it is irrelevant or its probative value is outweighed by




                                        [J-73-2020] - 8
the disqualifying considerations in Pa.R.E. 403. Id. at 23 (citing Wilson v. Firkus, 457 F.

Supp .2d 865 (N.D. Ill. 2006)).

      Yale contrasts the Superior Court’s use of the two-part Nocero test that excludes

evidence of a third person’s prior conduct unless that conduct equates with a “signature”

crime or “common scheme” with the less restrictive approach the Superior Court had

previously taken in Commonwealth v. Thompson, 779 A.2d 1195 (Pa. Super. 2001), a

constructive possession case he considers on “all fours” with his situation, except that

Thompson involved contraband found in a vehicle, not a residence. Yale’s Brief at 26.

The defendant in Thompson was charged with possessing cocaine that was found next

to him on the back seat of co-defendant Bennett’s vehicle. The defendant sought to

introduce evidence of Bennett’s prior arrests for drug trafficking.        The trial court

suppressed all but Bennett’s most recent arrest, and a jury convicted the defendant. On

appeal, the Superior Court determined that the issues were whether Bennett’s prior

arrests were relevant to the defendant’s constructive possession of the cocaine and

whether the probative value of those arrests outweighed any of the Rule 403 concerns.

Thompson, 779 A.2d at 1202. The Thompson court observed that “the concern over the

undue prejudice [Rule 404(b)] evidence might place upon” an accused did not exist

because Bennett was not on trial; rather, “the evidence is crucial to [defendant’s]

defense.” Id. at 1203. Reversing the trial court, the Superior Court ruled that Bennett’s

entire cocaine history was admissible to demonstrate that Bennett constructively and

exclusively possessed the cocaine found next to the defendant on the back seat of

Bennett’s vehicle, not the defendant. Id. at 1202. According to the Superior Court, the

third person guilt evidence was “relevant to prove that Bennett had the intent to exercise




                                     [J-73-2020] - 9
control over the cocaine inside his vehicle, and such evidence [was] not unfairly

prejudicial to the Commonwealth or otherwise likely to cause confusion.” Id.

       Yale asserts that, not only is the Superior Court’s decision inconsistent with its

approach in Thompson, it is also contrary to decisions from federal courts and sister

states. Yale’s Brief at 28–31 (citing cases). In particular, Yale highlights United States v.

Stevens, 935 F.2d 1380 (3d Cir. 1991), in which the Third Circuit rejected the

government’s “attempt to impose hard and fast preconditions on the admission” of

Fed.R.Evid. 404(b)10 evidence proffered by a defendant to exculpate himself or raise a

doubt as to the defendant’s culpability. Id. at 1405. According to the Stevens court,

       the defendant, in order to introduce other crimes evidence, need not show
       that there has been more than one similar crime, that he has been
       misidentified as the assailant in a similar crime, or that the other crime was
       sufficiently similar to be called a “signature” crime. These criteria, although
       relevant to measuring the probative value of the defendant’s proffer, should
       not be erected as absolute barriers to its admission. Rather, a defendant
       must demonstrate that the “reverse” 404(b) evidence”[11] has a tendency to
       negate his guilt, and that it passes the Rule 403 balancing test.

10 The federal rule governing evidence of other crimes, wrongs or acts is similar to
Pa.R.E. 404(b), providing, in relevant part, as follows:
       (b) Other Crimes, Wrongs, or Acts.
       (1) Prohibited Uses. Evidence of any other crime, wrong, or act is not
       admissible to prove a person’s character in order to show that on a
       particular occasion the person acted in accordance with the character.
       (2) Permitted Uses. This evidence may be admissible for another purpose,
       such as proving motive, opportunity, intent, preparation, plan, knowledge,
       identity, absence of mistake, or lack of accident.
Fed.R.Evid. 404(b)(1), (2). Unlike its federal counterpart, Pa.R.E. 402(b)(2) specifically
provides that in a criminal case, otherwise legitimate evidence is admissible “only if the
probative value of the evidence outweighs its potential for unfair prejudice.”
11 “Reverse 404(b) evidence” is a descriptive term used in some federal and other state
court decisions and by commentators to describe evidence of crimes or acts of a third
person offered by a defendant to raise a doubt as to the defendant’s guilt. See e.g.,



                                      [J-73-2020] - 10
Id.   See also United States v. Aboumoussallem, 726 F.2d 906, 911 (2d Cir. 1984)

(adopting the Stevens rationale and holding that “the standard of admissibility when a

criminal defendant offers similar acts evidence as a shield need not be as restrictive as

when a prosecutor uses such evidence as a sword”). Yale posits that this lower standard

of admissibility “comports precisely with the contours of Pennsylvania law, which is

grounded in principles of basic relevance and inference.” Yale’s Brief at 29 (citing

Commonwealth v. Hawk, 709 A.2d 373, 376 (Pa. 1998) (“Evidence that merely advances

an inference of a material fact may be admissible, even where the inference to be drawn

stems only from human experience.”)).

       Yale cites the following state decisions that were not based on conventional Rule

404(b) concepts and favor a lower standard for admissibility of third person guilt evidence:

              See Norwood v. State, 95 A.3d 588, 596-599 (Del. 2014)
              (quoting Stevens, supra., and relying on U.S. v.
              Aboumoussalem, 726 F.2d 906, 911 (2d Cir. 1984) (adopting
              the lead provided by the Third Circuit Court of Appeals, in

Stevens, 935 F.2d at 1402; State v. Williams, 221 A.3d 1166, 1172 (N.J. 2019); Allen v.
State, 103 A.3d 700, 712-13 (Md. 2014); 3 CLIFFORD S. FISHMAN & ANNE T.
MCKENNA, JONES ON EVIDENCE § 17:78:10 (7th ed. 2017); Jessica Broderick,
Reverse 404(b) Evidence: Exploring Standards When Defendants Want to Introduce
Other Bad Acts of Third Parties, 79 U. COLO. L. REV. 587, 587 (2008)). Such evidence
is thus apparently viewed as having the reverse purpose of evidence of bad acts and
crimes of the defendant offered by the Commonwealth to inculpate the defendant. We
have not adopted the descriptor “reverse 404(b) evidence” because it presupposes that
the same considerations apply to its admissibility when offered by the defendant and its
admissibility when offered by the Commonwealth, specifically the balancing of its
prejudicial effect against its probative value. As discussed in greater detail later in this
opinion, Pa.R.E. Rule 404(b)(2) is inapplicable to third person guilt evidence proffered by
a defendant who has no burden of proof and since prejudice is simply not an issue in that
situation. See also Commonwealth v. Gill, 206 A.3d 459, 469 (Pa. 2019) (Wecht, J.,
concurring) (evidence of another person’s crimes and bad acts offered by a defendant
“mislabeled” as reverse 404(b) evidence since the entire objective of Rule 404(b) is to
ensure such evidence is offered for a permissible purpose and not to impugn defendant’s
character).


                                     [J-73-2020] - 11
             Stevens, the Supreme Court of Delaware held that “a lower
             standard of similarity should govern reverse 404(b)” evidence
             and should be admitted to suggest that another had
             committed the crime, so long as it was offered for a “proper
             purpose” and because there existed no risk of “unfair
             prejudice” under Rule 403 because it was the defendant
             seeking to admit the evidence.); State v. Williams, 221 A.3d
             1166, 1172 (N.J. 2019) (though the Supreme Court of New
             Jersey declined to find the proffered evidence of the
             defendant to be relevant, which involved other crimes
             evidence, that Court stressed that the “reverse 404(b)”
             evidence should not have been reviewed under Rule 404(b)
             but should only have been evaluated under New Jersey’s
             Rule 401 (relevance), explaining: “A defendant is permitted to
             use other-crime evidence defensively so long as the evidence
             ‘tends, alone or together with other evidence, to negate his
             guilt’ or support his innocence of the charge against him ... To
             determine whether a defendant may use other-crime
             evidence, courts must apply the ‘simple’ relevance standard
             of Rule 401.”); State v. Garfole, 76 N.J. 445, 388 A.2d 587,
             591 (1978) (same); Sessoms v. State, 357 Md. 274, 744 A.2d
             9, 18 (2000) (following federal court jurisprudence, including
             Stevens and involving Rule 404(b), Court of Appeals of
             Maryland held that other crimes evidence of a third party,
             since it does not create a risk of prejudice to the defendant, is
             not governed by Maryland’s Rule 404(b) and need only be
             relevant to the crime charged or even for the impeachment of
             a state’s witness) and Allen v. State, 440 Md. 643, 103 A.3d
             700, 712-713 (2014) (“Reverse other crimes evidence” is not
             subject to Rule 404(b), and need only be relevant under Rule
             401 and pass the balancing test of Rule 403.). The Superior
             Court’s “signature” standard is thus incompatible with national
             jurisprudence.

Yale Brief at 29–31. Because the Superior Court used a standard that is incompatible

with Pennsylvania jurisprudence, as well as that enunciated by courts in other states and

federal courts, Yale argues, application of that standard to exclude his third person guilt

evidence was “an abuse of discretion.” Id. at 31.

      Moreover, even under a stricter standard, like the Rini “highly detailed similarity”

or the two-part Nocero test, Yale asserts that a comparison of this case and Thompson’s




                                     [J-73-2020] - 12
drug history makes the third person guilt evidence admissible. Yale was not the target of

the search warrant, there was no evidence that he was even suspected of or linked to

methamphetamine possession or manufacturing, and he did not display consciousness

of guilt during the search. Yale’s Brief at 32. In contrast, Thompson was the target of the

search warrant, had been arrested twice and pled guilty once to methamphetamine

possession and manufacturing, and displayed consciousness of guilt by hiding in the

closet during the search.    Id. Additionally, both of Thompson’s prior drug offenses

involved a methamphetamine operation using the one-pot method and all the same types

of contraband found in Yale’s bedroom. Id. at 32–37. According to Yale, even the four-

month and three-year lapses of time between Thompson’s prior offenses and this case

were “not so great as to justify exclusion” because in both of those incidents, Thompson

had the knowledge and the wherewithal to manufacture methamphetamine using the one-

pot method. Id. at 38. Thus, Yale asserts, the trial court should have admitted his

evidence, and his witnesses should have been allowed to testify that Thompson’s prior

acts involved the same components and methodology as the crimes charged, making

them relevant “particularly within the confines of [this] constructive possession case.” Id.

at 38 (citing Thompson, 779 A.2d 1195). In conclusion, Yale submits that the appropriate

standard for the admissibility of third person guilt evidence is that it is relevant and not

otherwise excludable. Yale requests a new trial because the lower courts did not apply

this standard.

       The Commonwealth responds that “there is no ‘stricter’ rule of admissibility at

play… . There is one Rule governing the admissibility of ‘other crimes’ evidence. Rule

404(b)(2).” Commonwealth’s Brief at 14. Because Rule 404(b)(2) speaks to the crimes,




                                     [J-73-2020] - 13
wrongs and other acts of a “person,” it provides a framework for admissibility of acts

evidence “regardless of which party proffers the evidence.”         Id.   According to the

Commonwealth, such evidence is admissible if it is relevant to motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake or lack of accident, or a

common plan, scheme or design, and if its probative value is not outweighed by its

potential for unfair prejudice. “It’s that simple.” Id. at 15. The Commonwealth contends

that this evidentiary rule is consistent with a defendant’s constitutional — although not

absolute — right to have a “meaningful opportunity to present a complete defense.” Id.

(quoting Holmes v. South Carolina, 547 U.S. 319, 324 (2006)).             Third person guilt

evidence “can be excluded if it is marginally relevant or poses a risk of harassment,

prejudice or confusion of the issues.” Id. at 16 (citing Holmes, 547 U.S. at 326–27). The

Commonwealth champions the use of Rule 404(b) as the test for admissibility of a

defendant’s evidence because it allows a defendant to present a complete defense and

it serves “the rational goal of keeping the trial focused on the central issues at hand[.]”

Commonwealth’s Brief at 17 (citing Holmes, 547 U.S. at 330).

       Acknowledging that Yale has a fundamental right to present evidence and that

evidence tending to show that someone else committed the crime is relevant, the

Commonwealth examines whether some other established evidentiary rule warrants

exclusion of Yale’s proffered evidence. Commonwealth’s Brief at 18. To do so, the

Commonwealth starts from the premise that Yale is offering Rule 404(b) evidence to

prove that Thompson “has a character trait and has acted in accordance with that

character trait,” which he can do only if the evidence is relevant to another purpose, “such

as a common plan.” Commonwealth’s Brief at 19 (citing Pa.R.E. 404(b)(1), (2), and Rini,




                                     [J-73-2020] - 14
427 A.2d 1385). The Commonwealth then relies on the two-part Nocero test as the proper

standard for judging the admissibility of the proffered evidence. Although it concedes that

Thompson’s two prior incidents of methamphetamine possession and manufacture “are

fairly close in time to the present case, no more than three years,” it asserts that, because

“the one pot method of cooking methamphetamine is not so distinctive as to be the

signature of the same perpetrator,” the trial court did not abuse its discretion by excluding

the third person guilt evidence. Id. at 20. Even if the evidence were admissible under

Nocero, the Commonwealth continues, the trial court could have excluded it because “it

may have diverted the jury’s attention away from [Yale’s] guilt as an accomplice.” Id. The

Commonwealth concludes that the trial court did not abuse its discretion and the Superior

Court did not err in affirming the trial court because the prior incidents were not sufficiently

distinctive to warrant admission and exclusion did not violate Yale’s right to present a

defense. Id. at 23.

       Yale responds that the Commonwealth’s endorsement of the “signature” crimes

test is incorrect on two fronts. The Commonwealth’s first error, Yale contends, is its

interpretation of Rule 404(b), which ignores the fact that “nothing in Pennsylvania law”

restricts admissibility of third person guilt evidence to a signature-crime threshold. Reply

Brief at 2 (citing Commonwealth v. Gill, 206 A.3d 459, 465 n.4 (Pa. 2019)). It also ignores

that Pa.R.E. 404(b) does not apply “with equal stringency to both the defense and the

prosecution” because the rule “imposes special burdens on the prosecution but not the

defense in terms of notice; and the prejudice balance is different between the parties[.]”

Reply Brief at 3 (citing Pa.R.E. 404(b)(3)). The second Commonwealth error, in Yale’s

opinion, is its equating a defendant’s fundamental right to present a defense with a Rule




                                       [J-73-2020] - 15
404(b) signature-crime analysis. Yale explains that the Commonwealth’s “prosecution-

focused signature” threshold for admission of third person guilt evidence is incompatible

with the Holmes constitutional threshold, i.e., whether the evidence “tends clearly” to point

to another’s guilt. Id. Yale also repudiates the Commonwealth’s claim that Thompson’s

other drug activity was not distinctive enough to be admissible by pointing out that “the

details were much more than a drug production method”; Thompson was in Yale’s house;

Thompson was the only person named in the U.S. Marshall’s arrest warrant; and

Thompson was named in the affidavit of probable cause in this case. Id. at 4–5. Yale

argues that the jury should have been able to consider the third person guilt evidence to

determine if the contraband belonged to Yale or to “the person who was the target of the

police search and who had engaged in substantially similar drug activity repeatedly[.]” Id.

at 6.

                                          Analysis

        The United States Supreme Court has long recognized that a defendant has the

right to present evidence and that in defense, evidence of a third person’s guilt is relevant.

For example, in Chambers v. Mississippi, 410 U.S. 284 (1973), Chambers was charged

with the shooting death of a policeman who, while attempting to execute a warrant at a

local bar, was met with resistance from a hostile crowd that included Chambers. Id. at

285. At trial, Chambers attempted to introduce evidence that another man, McDonald,

who was in the crowd, “had admitted responsibility for the murder on four separate

occasions, once when he gave [a] sworn statement to [the defendant’s] counsel and three

other times prior to that occasion in private conversations with friends.” Id. at 289.

Although the trial court admitted McDonald’s sworn statement, it denied admission of his




                                      [J-73-2020] - 16
confession evidence as hearsay; the state Supreme Court affirmed that ruling. On review,

the high Court recognized, “Few rights are more fundamental than that of an accused to

present witnesses in his own defense.” Id. at 302. Observing that “Chambers’ defense

was far less persuasive than it might have been had … the … confessions been admitted,”

the high Court held that the exclusion of McDonald’s out-of-court confessions to the crime

charged on hearsay grounds was a deprivation of Chamber’s “traditional and fundamental

standards of due process.” Id. at 294, 302.

      Similarly, in Holmes v. South Carolina, 547 U.S. 319 (2006), the high Court

addressed the right of an accused to defend against accusations by offering evidence of

a third person’s guilt. Holmes was sentenced to death for beating, raping, and robbing

an eighty-six-year-old woman who died of complications stemming from her injuries.

Upon post-conviction review, the defendant was granted a new trial. Upon retrial, the

defendant sought to exculpate himself by introducing evidence that another man was the

attacker. Citing State v. Gregory, 16 S.E.2d 532 (S.C. 1941), the trial court excluded the

evidence, and the South Carolina Supreme Court affirmed, holding that the defendant

could not “overcome the forensic evidence against him to raise a reasonable inference of

his own innocence.” State v. Holmes, 605 S.E.2d 19, 24 (S.C. 2004) (citing Gregory and

State v. Gay, 541 S.E.2d 541 (S.C. 2001)).

      Upon review, the United States Supreme Court first approved of the admissibility

standard adopted in Gregory:

             [E]vidence offered by accused as to the commission of the
             crime by another person must be limited to such facts as are
             inconsistent with his own guilt, and to such facts as raise a
             reasonable inference or presumption as to his own innocence;
             evidence which can have (no) other effect than to cast a bare
             suspicion upon another, or to raise a conjectural inference as



                                    [J-73-2020] - 17
              to the commission of the crime by another, is not admissible.
              ... But before such testimony can be received, there must be
              such proof of connection with it, such a train of facts or
              circumstances, as tends clearly to point out such other person
              as the guilty party.
Gregory, 16 S.E.2d at 534 (citations to secondary sources omitted). The high Court then

observed that, as it previously did in Gay, the South Carolina Supreme Court “radically

changed and extended the rule” announced in Gregory by focusing, not on “the probative

value or the potential adverse effects” of the defendant’s third person guilt evidence, but

on the strength of the State’s case: “If the prosecution’s case is strong enough, the

evidence of third-person guilt is excluded even if that evidence, if viewed independently,

would have great probative value and even if it would not pose an undue risk of

harassment, prejudice, or confusion of the issues.” Holmes, 547 U.S. at 329. The Holmes

Court concluded that the standard applied by the South Carolina Supreme Court did not

serve the end that the Gregory rule was designed to promote — “to focus the trial on the

central issues by excluding evidence that has only a very weak logical connection to the

central issues.” Id. at 330. According to the Holmes Court, the “true strength” of one

party’s proof cannot be assessed without considering “contrary evidence offered by the

other side to rebut or cast doubt.” Id. at 331.12 Because the rule applied by the state

court “did not heed this point,” it did not serve any legitimate end, thereby violating the

defendant’s right to have “a meaningful opportunity to present a complete defense.” Id.




12   Highlighting the fallacy of the government’s position, the Holmes Court asked
rhetorically: “If the defendant is able to proffer, at a pretrial hearing, evidence that, if
believed, strongly supports a verdict of not guilty,” would a rule that precluded the State’s
evidence of guilt be logical? Holmes, 547 U.S. at 330.


                                      [J-73-2020] - 18
(internal quotation marks and citations omitted). Thus, the Court vacated the judgment

of sentence and remanded for further proceedings.

      This Court has also historically recognized a defendant’s right to present evidence

that someone else committed the crime of which he is accused. Almost a century ago,

we held that an accused “should be allowed to prove a fact which would logically produce

a doubt of his guilt in the mind of the jury.” Commonwealth v. Loomis, 113 A.2d 428, 431

(Pa. 1921); see also Commonwealth v. Ward, 605 A.2d 796, 797 (Pa. 1992) (reiterating

defendant has fundamental right to present evidence, e.g., third person’s motive, provided

the evidence is relevant and not subject to exclusion under established evidentiary rule);

Commonwealth v. Boyle, 368 A.2d 661 (Pa. 1977) (explaining that evidence of third

person’s motive need only support inference that accused did not commit the crime); 13

Commonwealth v. Eubanks, 512 A.2d 619 (Pa. 1986) (holding exclusion of victim’s bad

acts was prejudicial error because the evidence makes accused’s version more probable

than it would be without the evidence); Commonwealth v. Marvin Collins, 290 A.2d 121

(Pa. 1972) (same).

      In rejecting Yale’s evidence of a third person’s crimes and bad acts to cast doubt

on his own guilt, the lower courts applied the heightened similarity standard for

admissibility associated with the Commonwealth’s use of evidence of a defendant’s



13  The Commonwealth distinguishes Boyle, which involved evidence of a third person’s
motive to commit the crime. According to the Commonwealth, proof of motive does not
require evidence of other similar or distinctive crimes. Commonwealth’s Brief at 21. In
contrast, Yale cites Boyle as focusing “broadly on the right to present a defense in any
form,” without distinguishing between purposes, e.g., to establish a third person’s motive
or to negate the defendant’s guilt. Yale’s Brief at 20; see also Reply Brief at 4 (quoting
Boyle, 368 A.2d at 669 (“It is well-established that proof of facts showing the commission
of the crime by someone else is admissible.”) (emphasis in original)).


                                    [J-73-2020] - 19
crimes, wrongs or other acts. Yale proposes a threshold for evidence of a third person’s

guilt based on the lenient standards defining relevant evidence.             Our review of

Pennsylvania Rule 404(b) and state and federal cases addressing this issue supports

Yale’s argument that our lower courts have been incorrectly applying Rule 404(b)

standards to evidence of crimes or bad acts of a third person offered by a defendant as

exculpatory evidence.

       Pennsylvania’s common law prohibited the admission of crimes, wrongs or other

acts evidence to demonstrate a defendant’s propensity to act in a certain manner: “It is

not proper to raise a presumption of guilt on the ground that, having committed one crime,

the depravity it exhibits makes it likely the defendant would commit another,” thereby

relieving the Commonwealth of its constitutional burden of proof beyond a reasonable

doubt. Shaffner v. Commonwealth, 72 Pa. 60, 65 (1872). In its landmark decision, in

connection with the admission of such evidence against a defendant as part of a scheme

or plan, the Shaffner Court explained,

              [t]o make one criminal act evidence of another, [1] a
              connection between them must have existed in the mind of
              the actor, linking them together for some purpose he intended
              to accomplish; or [2] it must be necessary to identify the
              person of the actor, by a connection which shows that he who
              committed the one must have done the other.

Id. at 65. Shaffner provides substantial guidance in distinguishing certain bad acts from

the “general rule that a distinct crime, unconnected with that laid in the indictment, cannot

be given in evidence against a prisoner.” Id. (emphasis supplied). At the heart of the

common law prohibition on propensity evidence is the threat of prejudice to a defendant

caused by replacing the presumption of innocence with a presumption of guilt based on




                                      [J-73-2020] - 20
prior conduct. See Commonwealth v. Fortune, 346 A.2d 783, 786 (Pa. 1975) (“[T]he

effect of such evidence is to create prejudice against the defendant in the jury's mind.”).14

       Rule 404(b) codifies Pennsylvania’s common law prohibition on the use of

propensity evidence. It also provides, as at common law, that in a criminal case bad acts

evidence may be admissible, under special circumstances, to prove motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident but

only if the probative value of the evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b)(2); Commonwealth v. Billa, 555 A.2d 835, 840 (Pa. 1989); Commonwealth

v. Morris, 425 A.2d 715 (Pa. 1981). To safeguard the boundaries between Rule 404(b)’s

prohibition and its exceptions, this Court has consistently required that evidence of a

defendant’s bad acts submit to two principles derived from Shaffner and embedded in our

decisional law: Bad act evidence is admissible 1) if a logical connection exists between

the bad act(s) and the crime charged, linking them for a purpose the defendant intended

to accomplish, or 2) if the bad acts manifest a signature crime. Commonwealth v. Hicks,


14   Justice Saylor critiques our “focus on the prejudicial impact on defendants as
presenting a unilateral justification for the ban against propensity evidence.” Dissenting
Op. (Saylor, J.) at 2 n.1 (citing United States v. McCourt, 925 F.2d 1229, 1235–36 (9th
Cir. 1991)). We acknowledge that the ban against propensity evidence has roots in
additional concerns. See McCourt, 925 F.2d at 1235 n.9 (listing four other concerns noted
in Weissenberger, Federal Evidence § 404.12, at 87–88 (1987)). Even if prejudice is not
the unilateral justification for the ban against propensity evidence, it is the concern that
distinguishes the proffer of propensity evidence against a defendant and the proffer of
third person guilt evidence by a defendant.
In contrast to Justice Saylor’s opinion that Rule 404(b) is not constitutionally infirm
because it does not infringe on a weighty interest of the defendant and is not arbitrary or
disproportionate to the purpose it was designed to serve, Dissenting Op. (Saylor, J.) at 2
(quoting Holmes v. South Carolina, 547 U.S. 319, 324, 126 S. Ct. 1727, 1731 (2006)), we
maintain that, when applied to a defendant’s offer of third person guilt evidence, the
heightened standard of Pa.R.E. 404(b)(2) infringes on a defendant’s weighty interest of
presenting a complete defense.


                                      [J-73-2020] - 21
156 A.3d 1114, 1143 (Pa. 2017) (Donohue, J., dissenting). In short, absent “a larger field

of operation, previously conceived and in part executed,” Commonwealth v. Chalfa, 169

A. 564, 565 (Pa. 1933), or a signature-bearing crime, “mere similarities between the bad

acts and the crime on trial are insufficient to establish grounds for admissibility.” Hicks,

156 A.3d at 1145 (Donohue, J., dissenting). Moreover, because the impact of admitting

bad acts evidence against a defendant is significant and may be highly prejudicial, if such

a link exists, Rule 404(b) expressly provides that the evidence is admissible “only if the

probative value of the evidence outweighs its potential for unfair prejudice.” Pa.R.E.

404(b)(2).

       Necessarily, exacting standards corral the Commonwealth’s use of Rule 404(b)

evidence to prevent unfair prejudice to a defendant whose liberty is at stake and to

prevent the potential loss of the presumption of innocence. However, without a developed

rationale, decisions by our courts have equated the Commonwealth’s evidentiary

standard with the standard of admissibility for evidence offered by the defendant of third

person’s bad acts to raise a doubt as to the defendant’s guilt.15

       Distinct from the standard employed when the Commonwealth offers evidence of

a defendant’s bad acts, this Court’s early cases on the admissibility of evidence of third


15  In this context, Yale cites to a constructive possession case. Commonwealth v.
Thompson, 779 A.2d 1195 (Pa. Super. 2001); see Yale’s Brief at 26; supra pp. 8–9. The
defendant was charged with possessing cocaine found in the back seat of the vehicle in
which he was a passenger. He proffered evidence that the owner of vehicle had prior
arrests and a conviction for drug trafficking to demonstrate that the owner constructively
possessed the cocaine found in the back seat. Observing that the potential for prejudice
associated with Rule 404(b) evidence does not exist where the third person is not on trial,
the Superior Court observed that evidence of the vehicle owner’s entire cocaine history
was “relevant to prove that [he] had the intent to exercise control over the cocaine inside
his vehicle, and such evidence [was] not unfairly prejudicial to the Commonwealth or
otherwise likely to cause confusion.” Thompson, 779 A.2d at 1202.


                                     [J-73-2020] - 22
person guilt were based upon an examination of the relevance of the evidence: whether

the evidence supports an inference that the defendant did not commit the crime and

someone else did. See Loomis, 113 A. at 431 (evidence of a fact that would logically

produce a doubt of guilt is relevant); Boyle, 368 A.2d at 669 (evidence of another person’s

motive is relevant); Eubanks, 512 A.2d at 623 (evidence that makes defendant’s version

more probable than not is relevant); Collins, 290 A.2d at 122 (evidence tending to support

defendant’s version is relevant).

       We continued to embrace that analytical framework, including in Commonwealth

v. McGowan, 635 A.2d 113 (Pa. 1993). That case involved a gunpoint robbery of a

pharmacy. The perpetrator demanded Dilaudid, and then fled. McGowan was arrested

and charged with the crime.         He sought to introduce evidence that he had been

misidentified as the perpetrator in a string of prior robberies in order to establish that

someone else committed the instant crime. The trial court precluded the evidence as

irrelevant to the instant charge. The Superior Court affirmed. This Court reversed,

holding that the trial court erroneously excluded the proffered evidence as irrelevant and

the Superior Court erred in concluding that, although the misidentification evidence was

relevant, counsel failed to establish the requisite similarities between the robberies. Id.

at 115–16. The McGowan Court recognized the well-established principle that “evidence

that a defendant has committed a crime other than the one for which he or she stands

accused is admissible where the crimes possess substantial similarities such that proof

of one tends to establish logically the identity of the accused as the perpetrator of the

other.” Id. at 115. By analogy to the converse situation, the Court reasoned, “[E]vidence

that a defendant has previously been misidentified as the perpetrator of one or more




                                      [J-73-2020] - 23
crimes bearing substantial similarities to the crime for which the defendant now stands

accused is also relevant for the same reason and should likewise be admissible.” Id. We

then cited, with approval, the Superior Court’s holding in Rini “that the defense may

introduce evidence that someone else committed a crime which bears a highly detailed

similarity to the crime with which the defendant is charged.” Id. at 115 (quoting Rini, 427

A.2d at 1388). Thus, although embracing the general test for relevance, the McGowan

Court placed parameters on the consideration of the evidence by approving the highly

detailed similarity standard devised by the Superior Court.

       In Commonwealth v. Weiss, 81 A.3d 767 (Pa. 2013), the defendant was charged

with murder. At the time of Weiss’ trial, his ex-wife’s brother, Larry Priest, had a conviction

for assaulting a man with a claw hammer. On PCRA review, Weiss argued that his

counsel was ineffective for failing to move Priest’s conviction into evidence to support

Weiss’ testimony that he had been assaulted by Priest. We relied on McGowan for the

general rule articulated in Pa.R.E. 401 that “evidence which tends to show that the crime

for which an accused stands trial was committed by someone else is relevant and

admissible” and for the Rini rule that a defendant is entitled to introduce evidence that

someone else committed a crime bearing a highly detailed similarity to the crime with

which a defendant is charged. Id. at 806–07 (quoting McGowan, 635 A.2d at 115).

       In Commonwealth v. Patterson, 91 A.3d 55 (Pa. 2014), the defendant was charged

as a conspirator in the fatal shooting of a police informant by confessed shooter Sean

Durrant. Durrant claimed that he shot the victim at the behest of Patterson who wanted

the victim killed because he was a “snitch.” Id. at 61. Patterson was imprisoned at the

time of the murder and sought to negate his guilt by, inter alia, offering evidence of two




                                      [J-73-2020] - 24
other people with a motive to commit the murder. Id. at 71. Citing McGowan and Weiss,

this Court again acknowledged that “the defense may introduce evidence that someone

else committed a crime which bears a highly detailed similarity to the crime with which a

defendant is charged.” Id. at 72.

       Finally, in Commonwealth v. Gill, 206 A.3d 459 (Pa. 2019), we reversed the

Superior Court which abused its discretion in upending an evidentiary ruling of the trial

court that allowed the defendant to offer evidence of a 2016 burglary similar to the 2013

burglary charged against the defendant. In short, the trial court found the burglaries to

be significantly similar and close enough in time to be admissible, and the Superior Court

reversed finding that the similarities were insufficient to conclude that the nature of the

crimes were so distinctive so as to create a signature of the same individual.

Acknowledging that admissibility of the defendant’s evidence presented “a close call,”

because the three-year gap diminished the probative value of evidence regarding the

2016 burglary, we deferred to the trial court’s exercise of discretion in “finding that the

2013 and 2016 burglaries were sufficiently similar insomuch as ‘the victim was the same,

the amount of money was the same, there was no sign of forced entry, and the lockbox

was accessed with a key.’” Id. at 468 (citing Trial Court Opinion, 10/19/2016, at 1).

Implicitly rejecting application of the signature crime analysis, we concluded that the trial

court did not abuse its discretion in allowing evidence of the 2016 burglary because the

substantial similarities shared by the two burglaries “weigh[ed] in favor [of] allowing a fact-

finder to consider the evidence in determining [Gill’s] guilt.” Id.16



16Justice Wecht filed a concurring opinion in which this author joined. Gill, 206 A.3d at
468. Justice Wecht argued that the signature crime analysis employed by the Superior



                                      [J-73-2020] - 25
       Although we approved the Rini standard in McGowan, Weiss, and Patterson,17 we

did so without discussion of the relationship between third person guilt evidence offered

by a defendant to 404(b) evidence offered by the Commonwealth and without addressing

Nocero or Palagonia.      This absence of concrete guidance has led to inconsistent

application of an evidentiary standard culminating in the Superior Court’s decisions in

Nocero and Palagonia which essentially equate the admissibility of a defendant’s offer of

third person guilt evidence with the admissibility of evidence offered by the

Commonwealth against a defendant under our Rule 404(b) case law.

       As discussed, Pa.R.E. 404(b) embodies our pre-codification jurisprudence

acknowledging the inadmissibility of propensity evidence. The Commonwealth argues

that Yale’s attempt to introduce evidence relating to Thompson implicates the same

evidentiary standards that apply to the prosecution.

              To be clear, when a defendant is attempting to present
              evidence of someone else’s wrongful criminal conduct, its
              admissibility is governed by Pa.R.E. 404(b). This is so
              because the defendant, Appellant in this case, it [sic] trying
              to prove that a person has a certain character trait and has
              acted in accordance with that character trait. Pa.R.E.

Court should be explicitly rejected because it is inapt in cases involving evidence of crimes
perpetrated by another proffered by a defendant as exculpatory evidence.
17  The application of the heightened similarity standard was not determinative in any of
these cases. In McGowan, we reversed and remanded, not because the lower courts
applied the wrong standard, but because “defense counsel was not given ample
opportunity to set forth the similarities” between the crime charged and the proffered
evidence. McGowan, 635 A.2d at 116. In Weiss, we held that counsel was not ineffective
because Weiss only sought to introduce third person guilt evidence to corroborate his
own testimony that Priest assault him, not to demonstrate that Priest was responsible for
the victim’s murder. Weiss, 81 A.3d at 807. In Patterson, the defendant identified two
different alternative perpetrators. He only offered third person guilt evidence as to one of
them and he waived the issue of whether that evidence was admissible. Patterson, 91
A.3d at 72.



                                      [J-73-2020] - 26
              404(b)(1). Such evidence is inadmissible unless offered for
              another purpose, such as a common plan. Pa.R.E. 404(b)(2).

Commonwealth’s Brief at 18-19 (emphasis added).18

       We disagree, as this argument overlooks the constitutional significance of the

Commonwealth’s duty to prove Yale guilty beyond a reasonable doubt versus the

absence of any such duty on the defendant’s part.          “It is well-established that the

defendant has no duty to present evidence and may instead rely on the presumption of

innocence and the Commonwealth's burden of proof.” Commonwealth v. Smith, 17 A.3d

873, 908 (Pa. 2011) (citations omitted). With that principle in mind, and in conjunction

with Yale’s constitutional right to present a defense, Yale does not seek to use this

evidence to prove anything, as required by the Rule. “This evidence may be admissible

for another purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”           Pa.R.E. 404(b)(2)

(emphasis added).      He simply wishes to present this evidence to undercut the

Commonwealth’s efforts to establish guilt beyond a reasonable doubt.           To be sure,

proving to the jury’s satisfaction that Thompson is alone guilty of the crime would naturally

result in Yale’s acquittal. But Yale is not required to prove that Thompson or anyone else

committed the crime to be acquitted. He needs only to establish that the Commonwealth

failed to meet its burden. “It is . . . beyond cavil that it is the Commonwealth’s burden to

prove guilt, rather than the defendant's duty to establish innocence.” Commonwealth v.


18  In his dissent, Justice Dougherty aligns with the Commonwealth on this point, claiming
that we have created a “different standard” by concluding that third person guilt evidence
falls outside the parameters of Pa.R.E. 404(b)(2). Dissenting Op. (Dougherty, J.) at 4.
As discussed infra, the distinct liberty interests of a criminal defendant versus those of a
non-party third person mandate different standards for the admission of prior bad acts
evidence.


                                      [J-73-2020] - 27
Kennedy, 453 A.2d 927, 929 n.2 (Pa. 1982).          Indeed, taking the Commonwealth’s

argument regarding “proof” at face value demonstrates its flaw. No one would suggest

that if Yale were acquitted based upon the strength of the evidence at issue that

Thompson has been implicitly convicted as the only other possible perpetrator. His

presumption of innocence would remain, with the Commonwealth required to prove the

elements of the crime beyond a reasonable doubt. The Commonwealth’s argument that

“proof” of Thompson’s guilt is germane invites courts to assume that one or both of

Thompson or Yale will be found guilty.19

      In contrast, the question of actual proof is obviously the critical consideration when

the Commonwealth seeks to use 404(b) evidence. Rule 404(b)(2) permits “evidence of

prior crimes, wrongs and acts, so long as the evidence is used for purposes other than to

prove character or a propensity to act in accordance with traits of character.”

Commonwealth v. Johnson, 160 A.3d 127, 144 (Pa. 2017). That type of evidence, like

all circumstantial evidence, is sufficient to establish guilt beyond a reasonable doubt.

Commonwealth v. Cooper, 941 A.2d 655, 662 (Pa. 2007). Pa.R.E. 404(b)(2) generally

recognizes the legitimate use of crimes, wrongs and acts as one type of circumstantial

evidence that the prosecution may use to establish guilt beyond a reasonable doubt.



19 Like the foreign and federal courts cited by Justice Saylor, we agree “that other-bad-
acts evidence is generally inadmissible for purposes of demonstrating only a
predisposition to commit crimes or other bad acts, even where a defendant seeks to do
so in an attempt to deflect blame to a third party.” Dissenting Op. (Saylor, J.) at 2–3. In
fact, we opine that other-bad-acts evidence is never admissible for the purpose of
demonstrating the propensity of a defendant or a third person. Even so, whereas
determining the admissibility of other-bad-acts evidence under Rule 404(b) is necessary
to prevent prejudice to a defendant, Pa.R.E. 401–403 adequately address the
admissibility of such evidence when proffered by a defendant.



                                     [J-73-2020] - 28
Acknowledging the probative value of such evidence, Pa.R.E. 404(b)(2), unlike its federal

counterpart, includes an articulated limitation before the evidence is considered to be

admissible: “In a criminal case, this evidence is admissible only if the probative value of

this evidence outweighs its potential for undue prejudice.”         While the federal rule

presumes admissibility where the evidence is relevant for a permitted purpose, 20 in a

criminal case, the Pennsylvania Rule does not. Jones on Evidence § 17:6, 39 (7th ed.).

        The inclusion of the “potential for undue prejudice” language within Rule 404(b)(2)

should not be mistaken for a suggestion that undue prejudice to the Commonwealth’s

ability to secure a conviction is a relevant factor in determining the admissibility of this

evidence. Putting aside the fact that Yale does not seek to prove anything, permitting a

defendant to present evidence that tends to negate the Commonwealth’s ability to prove

the case beyond a reasonable doubt is a prejudice demanded by the Due Process

Clause. “It is the continuing presumption of innocence that is the basis for the requirement

that the state has a never-shifting burden to prove guilt of each essential element of the

charge beyond a reasonable doubt.” Commonwealth v. Cosnek, 836 A.2d 871, 874 (Pa.

2003) (citation omitted). “I view the requirement of proof beyond a reasonable doubt in a

criminal case as bottomed on a fundamental value determination of our society that it is

far worse to convict an innocent man than to let a guilty man go free.” In re Winship, 397

U.S. 358, 372 (1970) (Harlan, J., concurring); see also McKithen v. Brown, 481 F.3d 89,

92 n.3 (2d Cir. 2007) (“[B]etter that ten guilty persons escape, than that one innocent

suffer.”) (quoting William Blackstone, 4 Commentaries). Thus, Pa.R.E. 404(b)(2) simply

makes clear that in a criminal trial, the potential for unfair prejudice to a defendant is an


20   See supra note 10.


                                      [J-73-2020] - 29
overarching consideration before crimes, wrongs or acts may be deemed admissible.

This construct codifies Pennsylvania law, see e.g., Morris, 425 A.2d 715, and reflects the

constitutional considerations unique to such evidence when advanced against a

defendant.

      Further corroboration of this point is reflected in the comments to Pa.R.E. 404(b),

which indicate that our case law permits the trial court to consider, as a component of

admissibility, whether and how much potential for prejudice can be reduced by cautionary

instruction. Pa.R.E. 404(b)(2), cmt. (citing Commonwealth v. LaCava, 666 A.2d 221 (Pa.

1995)). When the evidence is admitted, “the party against whom it is offered is entitled,

upon request, to a limiting instruction.” Id. (citing Commonwealth v. Hutchinson, 811 A.2d

556 (Pa. 2002)). Assuming that Yale was permitted to present the challenged evidence

under the proper evidentiary test established today, the Commonwealth could not

constitutionally request a limiting instruction informing the jury that it may balance the

potential prejudice of the Thompson evidence against its duty to establish Yale’s guilt of

all elements of the crime beyond a reasonable doubt.

      Further, given the prejudicial nature of bad acts evidence, Pa.R.E. 404(b)(3)

requires the prosecutor to provide reasonable notice in advance of trial of the general

nature of any such evidence the prosecutor intends to introduce. Pa.R.E. 404(b)(3) does

not pre-condition its disclosure on a request by the defendant.         Again, these are

considerations unique to the admission of such evidence against a defendant. The

construct of Rule 404(b)(2) and (3) makes clear that these rules are intended to direct the

manner in which evidence of crimes, wrongs and acts may be used by the Commonwealth

against a defendant because of the prejudicial nature of such evidence.




                                     [J-73-2020] - 30
       Prejudice is not a factor when a defendant seeks to admit third person guilt

evidence. The third person implicated by the defendant’s evidence is not prejudiced

because that person is not facing the possibility of a criminal conviction, especially a

conviction based on a “jury’s willingness to assume his present guilt from his prior

misdeed.” Aboumoussallem, 726 F.2d at 911.21 If the defendant is successful in raising

a reasonable doubt as to guilt, the defendant will be exonerated but the third person

offered as the perpetrator will not suffer a consequence. See Eubanks, 512 A.2d at 623

(when a defendant presents evidence of a third person’s guilt, there is no possibility of

prejudice to the defendant or the third person).

       Some commentators have raised concerns that identifying a known third person

still results in prejudice because such evidence is raised in a public forum, with the third

person lacking representation. Jessica Broderick, Reverse 404(B) Evidence: Exploring

Standards When Defendants Want to Introduce Other Bad Acts of Third Parties, 79 U.

Colo. L. Rev. 587 (2008). This speculative concern pales in comparison when considered

in light of the need for a defendant to present a complete defense, which is a

constitutionally protected right.22 See California v. Trombetta, 467 U.S. 479, 485 (1984)


21 The Second Circuit Court has acknowledged the risk of prejudice if the similar acts
evidence concerned prior acts of a co-defendant in a joint trial. Aboumoussallem, 726
F.2d at 911 n.4.
22   Although Justice Saylor acknowledges a defendant’s right to present a complete
defense, he opines that it “is subject to reasonable restriction and therefore, its breadth
is subject to established rules of procedure and evidence designed to assure both
fairness and reliability in the ascertainment of guilt or innocence.” Dissenting Op. (Saylor,
J.) at 1-2 (quoting Chambers v. Mississippi, 410 U.S. 284, 302, 93 S. Ct. 1038, 1049
(1973)). Because Pa.R.E. 401–403 are the most fundamental of established rules or
procedures designed to assure both fairness and reliability in the ascertainment of guilt
or innocence, they are sufficient for determining the admissibility of third person guilt
evidence.


                                      [J-73-2020] - 31
(discussing requirement that prosecutors turn over exculpatory evidence to defendants

and explaining this was necessary for “protecting the innocent from erroneous conviction

and ensuring the integrity of our criminal justice system”). Indeed, the Supreme Court

has held that the Constitution forbids the “exclusion of defense evidence under rules that

serve no legitimate purpose or that are disproportionate to the ends that they are asserted

to promote.” Holmes, 547 U.S. at 320. Thus, while there may be some background

concern for the interest of a third person not involved in the litigation, the interest of the

defendant whose liberty is at stake and who has a constitutional right to a defense must

rise above the theoretical interests of a nonparty.

       Shoehorning third person guilt evidence into the traditional Rule 404(b) case law

framework impedes a defendant’s opportunity to offer evidence that is relevant to his

defense. In all cases, a defendant must be able to present a defense, including his

version of the facts, if only to measure the true strength of the prosecution’s proffered

evidence of guilt.   See Washington v. Texas, 388 U.S. 14, 19 (1967) (recognizing

defendant’s right to present his version of the facts to jury so it may decide where truth

lies); Holmes, 547 U.S. at 330 (“[T]he true strength of the prosecution’s proof cannot be

assessed without considering challenges to the reliability of the prosecution’s evidence.”).

The need to hear a defendant’s version can be compelling where, as here, the

prosecution relies on the presence of contraband in the defendant’s room to establish

constructive possession. Another person, Thompson, was likewise found in proximity to

the contraband (i.e., hiding in the bedroom closet) and likewise charged with constructive

possession. Yale’s only viable defense may be the introduction of evidence to raise an




                                      [J-73-2020] - 32
inference that Thompson was in sole possession of the contraband.23 Applying Rule

404(b)(2) case law standards, like requiring a true signature crime, to third person guilt

evidence demands too much of a defendant who is attempting to establish that the

Commonwealth has failed to meet its burden to prove all elements of the crime beyond a

reasonable doubt.

       Given the construct of Pa.R.E. 404(b) and the absence of prejudice to an

alternative perpetrator, evidence of that person’s crimes, wrongs or other acts lies outside

the contours of Rule 404(b) when introduced by a criminal defendant. Accord Gill, 206

A.3d at 472–73 (Wecht, J., concurring) (questioning whether third person guilt evidence

was even subject to principles derived from conventional Rule 404(b) case law). Rather,




23 In their dissents, Justices Saylor and Dougherty suggest that the Commonwealth’s
theories of liability, namely as a principal and an accomplice, in the methamphetamine
operation renders evidence of Thompson’s prior offenses irrelevant to Yale’s potential
defenses. Dissenting Op. (Saylor, J.) at 3; Dissenting Op. (Dougherty, J.) at 2–3.
Respectfully, this logic is flawed.
Justice Dougherty notes that the Commonwealth “charged” Yale as an accomplice and a
principal. However, it is more accurate to say that these terms merely reflect theories of
culpability. See, e.g., Commonwealth v. Roebuck, 32 A.3d 613, 614 (Pa. 2011) (“[T]he
Commonwealth relied upon accomplice theory, which is codified in Section 306 of the
Crimes Code along with other complicity-based accountability principles.”). In any event,
the ultimate determination of culpability is a matter of fact for the jury to decide. The
Commonwealth cannot eliminate Yale’s ability to introduce this evidence by citing its
theories of why Yale may be guilty any more than it can insist a trial is unnecessary
because it believes that Yale is guilty. The extent to which these issues may cause
confusion is, at most, a factor for the court to consider in assessing whether this evidence
is admissible. It is for the trial court to assess Yale’s proffered evidence under the
appropriate evidentiary standard.

Yale and Thompson were not tried together, making Thompson a non-party third person
for purposes of admitting evidence of his prior offenses and, as such, immune to the
liberty and prejudice concerns faced by Yale.



                                     [J-73-2020] - 33
determining the admissibility of third person guilt evidence requires nothing more than the

traditional inquiries prompted by our rules of evidence.

       “The threshold inquiry with admission of evidence is whether the evidence is

relevant.” Commonwealth v. Ronald Collins, 888 A.2d 564, 577 (Pa. 2005). Evidence is

relevant if it has any tendency to make a fact of consequence more or less probable than

it would be without the evidence.       Pa.R.E. 401(a), (b).    “All relevant evidence is

admissible, except as otherwise provided by law.” Id. at 402. Evidence that tends to

support the accused’s version of events is relevant and admissible. Eubanks, 512 A.2d

at 263–64. If believed by the jury, such evidence might raise a reasonable doubt as to

the defendant’s guilt. Ward, 605 A.2d at 797.

       In the case of third person guilt evidence, the relevant inquiries into admissibility

are: Does the third person guilt evidence have a tendency to make the existence of any

fact that is of consequence to the determination of the issue, e.g., the defendant’s

culpability, more probable or less probable than it would be without the evidence. Pa.R.E.

401. If so, is the probative value of the third person guilt evidence outweighed by any

danger of “confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Pa.R.E. 403.24




24  Justice Saylor embraces the structure created by Rule 404(b) case law and expresses
concern that propensity evidence can be “distracting, time-consuming, and likely to
influence a fact finder beyond its legitimate probative value.” Dissenting Op. (Saylor, J.)
at 2 (quoting State v. Donald, 316 P.3d 1081, 1089 (Wash. Ct. App. 2013)). In the context
of otherwise relevant third party guilt evidence, Pa.R.E. 403 allows the trial court to
address the possibility that such evidence may be distracting and likely to influence a fact
finder beyond its legitimate probative value.



                                     [J-73-2020] - 34
      The Third Circuit’s decision in Stevens, 935 F.2d 1380, and the Second Circuit’s

decision in Aboumoussallem, 726 F.2d 906, provide persuasive authority for the result

we reach.25 In Stevens, the Third Circuit held that third person guilt evidence should not

be governed by conventional Rule 404(b) standards:

             When a defendant proffers “other crimes” evidence under
             Rule 404(b), there is no possibility of prejudice to the
             defendant; therefore, the other crime need not be a
             “signature” crime. Instead, it only need be sufficiently similar
             to the crime at bar so that it is relevant under [Rule] 401 and
             402, and that its probative value is not substantially
             outweighed by [Rule] 403 considerations.

Stevens, 935 F.2d at 1384. Similarly, in Aboumoussallem, the Second Circuit stated:

             [W]e believe the standard of admissibility when a criminal
             defendant offers similar acts evidence as a shield need not be
             as restrictive as when a prosecutor uses such evidence as a
             sword. The prosecution, in the Anglo-American tradition, may
             not ordinarily offer evidence of a defendant's prior wrongdoing
             for the purpose of persuading the jury that the defendant has
             a propensity for crime and is therefore likely to have
             committed the offense for which he stands trial... . [T]he
             evidence “is objectionable not because it has no appreciable
             probative value but because it has too much.” Presumably,
             the “too much” argument means that a guilty person, and, of
             far more serious concern, an innocent person, may be
             convicted primarily because of the jury’s willingness to
             assume his present guilt from his prior misdeed... . However,
             risks of prejudice are normally absent when the defendant
             offers similar acts evidence of a third party to prove some fact
             pertinent to the defense.

Aboumoussallem, 726 F.2d at 911 (quoting 1A Wigmore, EVIDENCE § 58.2 (4th ed.

1983)).




25 The Fifth and Tenth Circuits have taken the same position. Holt v. United States, 342
F.2d 163 (5th Cir. 1965); United States v. Montelongo, 420 F.3d 1169, 1174-75 (10th Cir.
2005).


                                    [J-73-2020] - 35
       Evidence is to be liberally admitted at trial. Mitchell v. Shikora, 209 A.3d 307, 319

(Pa. 2019). Third person guilt evidence is governed by Pa.R.E. 401–403. The prejudice-

deterring Rule 404(b)(2) standards cannot be applied symmetrically to evidence that does

not create prejudice or diminish the presumption of innocence.26 Requiring a defendant

who proffers third person guilt evidence to meet the heightened similarity threshold

required of the Commonwealth ignores the integral prejudice consideration for 404(b)(2)

evidence and the otherwise lenient bent of our evidentiary rules; equalizes the otherwise

disparate positions of the parties; and negatively impacts the defendant’s constitutional



26 The Commonwealth posits that Rule 404(b) applies symmetrically to itself and a
defendant without any analysis of the disparity of the parties’ interests; if and how the
admission of third person guilt evidence would cause unfair prejudice to the
Commonwealth; or the various standards of admissibility employed by the Pennsylvania
courts.
The Commonwealth points to Rule 404 (b)(1)’s prohibition of the use of evidence of a
crime, wrong or other act to prove a person’s character in order to show that on a
particular occasion, the person acted in accordance with the character.           The
Commonwealth asserts that the use of the word “person” in Rule 404(b)(1) requires the
remainder of Rule 404(b) to be applied to any person, not just the Commonwealth’s use
of evidence against a defendant.
We reject the Commonwealth’s interpretation, which the dissenting justices support.
Dissenting Op. (Saylor, J.) at 3; Dissenting Op. (Dougherty, J.) at 2–3. As demonstrated,
Rule 404(b)(2) has a different application in a criminal case where prejudice is an inherent
factor. Likewise, Rule 404(b)(3) only applies to evidence being offered by the
Commonwealth. We find no incongruity in viewing “person” to mean a criminal defendant
in the context of 404(b)(2). The general rule enunciated in Pa.R.E. 404(b)(1)
encapsulates a basic relevancy precept as it pertains to character evidence. Rule
404(b)(2) and (3) codify exceptions when the Commonwealth offers bad acts evidence
against a defendant.
Rule 404(a)(1) uses the same terminology in prohibiting evidence of a person’s character
or character trait to prove that the person acted in accordance with the character or trait.
Rule 404(a)(2)-(4) then lists specific exceptions for a defendant, a victim, a witness and
in certain civil case context. Reading 404(b)(2) to create an exception for one category
of trial participants, i.e., the defendant, is consistent with the structure of the rule in its
entirety.


                                      [J-73-2020] - 36
right to present a complete defense. Thus, in order to secure both the probative and

exculpatory value of third person guilt evidence and the constitutionally protected right of

a defendant to offer a complete defense, we hold that Rules 401 through 403 provide the

correct approach for assessing third person guilt evidence. Third person guilt evidence

is admissible if it is relevant, not otherwise excludable, and surmounts the disqualifying

considerations of Pa.R.E. 403.

          As to the terminology that has been used to describe the relevancy of third person

guilt evidence, in McGowan, we approved the language of Rini: the third person’s crimes

or bad acts must bear a highly detailed similarity to the crime with which the defendant is

charged.      As discussed, this was a slippery slope.      That standard morphed in the

intermediate appellate court into requiring evidence of a signature crime or other similarly

stringent Rule 404(b)(2) evidentiary standards articulated in our case law, which we now

reject.

          We, likewise, distance ourselves from the use of the shorthand “highly detailed

similarity” to describe the evidence of bad acts of a third person required to make it

relevant. If a shorthand is required, we opt for the Third Circuit’s use of the phrase

“sufficiently similar,” Stevens, 935 F.2d at 1384, which more accurately captures the

thrust of Rule 401. Ultimately, the question is whether the evidence supports an inference

that the defendant did not commit the crime and someone else did. The more detailed

the similarity, the more likely a finding of relevance. But a lesser level of detail combined

with other circumstances attendant to the crime charged and the third person’s

relationship to it are also pertinent considerations. So too are the temporal factors relative

to the third person’s bad acts and the crime charged. Trial courts regularly exercise




                                       [J-73-2020] - 37
discretion in determining the relevancy of evidence. We discern no need to tie the hands

of trial judges by appending an adjective to the degree of similarity required for making a

relevancy determination.

                      The Proffered Third Person Guilt Evidence

       Yale’s defense was that he was not involved with the methamphetamine operation

discovered during the search of his residence on March 21, 2017, under a warrant to

arrest Thompson. In support, Yale established that he was not the target of a search

warrant; he had no prior drug crime history; there was no evidence linking him to drug

manufacture; there was no fingerprint or forensic evidence linking him to the contraband

found in his bedroom; and he did not display consciousness of guilt during the search.

N.T., 9/26/2017, at 25–27, 32, 69, 87–88. Additionally, Yale sought to cast doubt on his

connection to the contraband and methamphetamine found in his bedroom by identifying

Thompson as the sole possessor of the contraband.            The record established that

Thompson was the only person named in the U.S. Marshall’s warrant; he displayed

consciousness of guilt by hiding in the closet during the search; and the contraband found

in the bedroom was consistent with the production of methamphetamine using the one-

pot method. Id. at 25, 27, 32, 46–67, 89. When Yale attempted to introduce evidence of

Thompson’s knowledge of the manufacturing process based on two prior arrests for

manufacturing methamphetamine using the one-pot method, namely a 2016 open case

and a 2013 case that resulted in a guilty plea, the trial court disallowed the evidence. Id.

at 77–82, Defense Exhibits 1–4.

       Yale reasons that given the lack of direct evidence linking him to drug manufacture

or the contraband, his lack of prior involvement in such activity and the execution of the




                                     [J-73-2020] - 38
warrant for Thompson’s arrest at Yale’s residence being the only link to the contraband,

Thompson’s history of two substantially similar drug offenses made it more probable than

not that Yale was not involved as a principal or an accomplice in the methamphetamine

operation discovered in his home.

       In this case, the central issue is Yale’s complicity in a methamphetamine operation.

Given the appropriate standard for the admission of third person guilt evidence, the

question at hand is two-fold:        Whether evidence of Thompson’s conviction of a

methamphetamine crime using the one pot method of manufacture and an open case

involving the same circumstances are relevant when viewed as part of the entire defense

strategy and whether the probative value of the evidence was outweighed by any Rule

403 consideration. Would the evidence cast a shadow of doubt on Yale’s complicity?

See Holmes, 547 U.S. at 331 (explaining that the strength of one party’s evidence cannot

be assessed without consideration of the other party’s evidence); Commonwealth v.

Petrakovich, 329 A.2d 844, 848 (Pa. 1974) (explaining that jury is responsible for

choosing between competing versions of facts); Loomis, 113 A. at 431 (“[T]hough

possibly not throwing much light upon the guilt or innocence of the defendant, yet, on a

trial for his life, he was entitled to the benefit of any reasonable doubt which [the evidence]

might raise in the mind of the jury.”).

       Pertinent to the relevancy analysis is consideration of the crime charged which

was based on principal and accomplice liability. Moreover, in weighing the probative

value of the evidence under Rule 403 the trial court must weigh the danger of “confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.E. 403.




                                          [J-73-2020] - 39
       Since the trial court based its evidentiary ruling on the improper relevancy standard

set forth in Nocero and Palagonia, the case must be remanded for consideration of the

evidence in a manner consistent with this opinion.27

                                        Conclusion

       The lower courts abused their discretion by applying an erroneous standard of

admissibility. When evidence of third person guilt is offered by a defendant, the standard

is not the same as the one applied when the Commonwealth seeks to establish a

defendant’s guilt. We therefore reverse the order of the Superior Court affirming the trial

court’s exclusion of Yale’s third person guilt evidence with instructions to remand to the

trial court for a ruling on the admissibility of the third person guilt evidence pursuant to

Pa.R.E. 401–403. If the trial court determines that Yale’s third person guilt evidence is

admissible, Yale would be entitled to a new trial.

       Chief Justice Baer and Justices Todd and Wecht join the opinion.

       Justice Saylor files a dissenting opinion in which Justice Mundy joins.

       Justice Dougherty files a dissenting opinion.




27  Justice Saylor suggests that the proper course in light of our holding is to remand to
the Superior Court for a harmless error assessment as “more conventional and
appropriate” and because the Commonwealth raised harmless error in that court (but the
court did not discuss that alternative argument). Dissenting Op. (Saylor, J.) at 6. As the
admission of evidence lies within the discretion of the trial court and Pa.R.E. 401–403
govern the admissibility of third person guilt evidence, it behooves us to remand to the
trial court for determination of the admissibility of the proffered evidence pursuant to those
rules, not Rule 404(b)(2). Depending on the trial court’s ruling, the Commonwealth may
again be in a position to raise harmless error.


                                      [J-73-2020] - 40